Order issued May 27, 2015




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-01426-CR
                      ________________________________________

                          LANDON LEE LIMBERG, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                         Before Justices Fillmore, Myers, and Evans

       Based on the Court’s opinion of this date, we GRANT the December 12, 2014 motion of

George R. Conkey for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove George R. Conkey as counsel of record for appellant.      We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Landon Lee Limberg, BIN 14053190, Dallas County Jail, P. O. Box 660334, Dallas, Texas,

75266-0334.



                                                   / Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE